DILLON, Circuit Judge.
The reissued patent is a process patent for an alleged new and useful improvement in the art of manufacturing flour. “The claim therein,” as construed by the complainant, “is for the use of five consecutive steps performed in the art of manufacturing flour, in a definite order, viz.: “1st, Grinding the wheat into meal; 2d, Taking out the superfine flour; 3d, Taking out the pulverulent impurities by the combined operation of screening and blowing so as to purify the middlings, which are then, 4th, Reground, and then, 5th, Re-bolted.”
The real value of the invention described and claimed in the reissued patent consists in the purification of the middlings by screening and blowing, thus freeing them from pulverulent impurities, and thereby fitting them to be reground into flour of a superior quality. The mode described in the patent and accompanying model and drawings for effecting the purification of the middlings is by the agency of revolving bolts acting upon the meal or “chop” as sieves or screens, assisted in their operation by blasts of air introduced within them. The claim of the complainant is that wherever, in the manufacture of flour, the wheat is ground by the first operation of the stones into meal, so that superfine flour is by the next step of the process taken therefrom, any purification of the middlings in residual mass (of which the valuable constituent is the middlings) by the combined operation of screening and blowing, intermediately, for the purpose of regrinding and rebolting, whether such purifying is within the flour reels or upon vibratory screens outside of reels, is an infringement of the Cochrane patent.
Flour made from purified middlings is now, and since about the year 1871 or 1872 has been, well known throughout the country as “new process flour.” In what consists the essential value of this “new process?” The answer is, purified middlings— that is, the making of a first grade, and even the best grade, of flour out of mid-dlings — from which it had generally been considered by the millers of this country (although more intelligent or advanced ideas prevailed in France, and perhaps elsewhere in Europe) impossible to produce, or, at all events, impracticable profitably to produce, flour of the first quality.
A fundamental question in the cause, underlying all others, is: Did Mr. Cochrane, in his original patent, granted January 6th, 1863, contemplate or provide for the purification of middlings by the combined action of the screen and blast? If he did not, the reissue, which must be for the same invention as the original patent, and which makes the basis of its claim such purification of the middlings, is void.
In the light of arguments of great ability and thoroughness, extending over a period of fifteen days, and illustrated at every step by exhibits, diagrams, and models, the judges who sat at the hearing have deliberately considered the question above stated, and have reached a unanimous conclusion upon it. It becomes my duty to announce the judgment of the court. I shall content myself with stating it, without displaying in detail the reasons, or elaborating the grounds upon which it rests.
The description of the invention in the original patent as a “method of bolting flour;” the progressively finer meshes in the three bolting reels therein described; the absence of any “returns;” the statement therein that the agency of the blast is to “assist the bolting;” the cupola, or dome, on the *680model, provided with screens, which could have no other effect than to arrest the impurities, or the most of them, and return them directly to the flour; the enforced circuit of air, containing any impurities that might escape the screens in the cupola, and returning the air, under the conditions specified, laden with such impurities, directly into the reels; the absence of any statement in the patent of a purpose to purify middlings; the absence of any claim for purifying mid-dlings; the statement that air is used “to aid bolting,” and the obvious consideration that, if air was used to purify middlings, it could not fail to have occurred to so ingenious a mind as Mr. Cochrane’s that this could be most easily and most effectually applied as it is now almost universally applied — outside of the reels or bolts, and not within them; the failure to provide for blasts of air in the “separator,” or in a separator; the low grinding which his process evidently contemplated, as evidenced by the successively finer meshes; the fact now established, that the manufacture of middlings flour is not practiced without more or less high grinding, or higher grinding than was ordinarily used in this country — the foregoing considerations, in connection with the extrinsic testimony as to what was done under the patent, all concur to satisfy us that the idea of Mr. Cochrane was the use- of the blast in the reels as an aid in the mere process of bolting, with the view of obtaining an increased quantity of choice flour, and not for the production of purified middlings.
The reissued patent having been expanded to embrace a claim for purifying middlings, when no such process was described, suggested, or claimed in the original patent, it is void. If this conclusion is sound, it is not necessary to consider the questions of anticipation or infringement, upon some of which, if compelled to decide them, we might not agree. The result is that the bills must be dismissed, and decrees will be entered accordingly. All concur.